              Case 2:18-cv-01456-APG-PAL Document 8 Filed 09/28/18 Page 1 of 2




 1   DICKINSON WRIGHT PLLC
     GABRIEL A. BLUMBERG
 2   Email: gblumberg@dickinson-wright.com
     8363 West Sunset Road, Suite 200
 3   Las Vegas, Nevada 89113-2210
 4   Tel: (702) 550-4400
     Fax: (844) 670-6009
 5
     Attorneys for Defendants
 6
                                 UNITED STATES DISTRICT COURT
 7

 8                                       DISTRICT OF NEVADA

 9    PHIL RAMOS, an individual                          Case No.: 2:18-cv-01456-APG-PAL

10                                   Plaintiff,          JOINT STIPULATION AND
         V.                                              [PROPOSED] ORDER TO EXTEND
11                                                       DEADLINE FOR DEFENDANT TO FILE
      THUNDERBIRD COLLECTION                             RESPONSE TO COMPLAINT [ECF 1]
12
      SPECIALISTS, INC., an Arizona
13    Corporation,                                       [Second Request]

14                                   Defendants.

15

16
              IT IS STIPULATED by and between the parties, through their respective counsel, that
17
     defendant Thunderbird Collection Specialists, Inc. shall have until October 12, 2018 to respond to
18
     plaintiffs complaint [ECF No. l], filed August 7, 2018.
19
              This stipulation is made for the purpose of facilitating investigation and to permit the
20
     parties time to engage in continuing discussions concerning resolution of this matter.        The
21
     stipulation is not made for the purpose of delay.
22
              This is the second stipulated request to extend the deadline for defendant TCS, Inc. to
23
     respond to the complaint.
24

25

26

27

28
           Case 2:18-cv-01456-APG-PAL Document 8 Filed 09/28/18 Page 2 of 2




 1          This is the second stipulated request to extend the deadline for defendant TCS, Inc. to

 2   respond to the complaint.

 3
 4    DATED this 28th of September 2018.              DATED this 28th day of September 2018.

 5    ERIK W.FOX                                      DICKINSON WRIGHT PLLC

 6
     Isl Erik W. Fox
 7   Erik W. Fox No.8409                              Gabriel A. Blumberg No. 12332
     COGBURN LAW OFFICES                              8363 West Sunset Rd., Ste. 200
 8   2580 St. Rose Parkway, Ste. 330                  Las Vegas, NV 89119
     Henderson, Nevada 89074                          Attorneys for Defendant
     Attorneys.for Plaintiff
 9

10

11
                                               ORDER
12

13                                                      IT IS SO ORDERED.

14

15                                                      United States Magistrate Judge
16
                                                        Dated: October 3, 2018
                                                              -----------
17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
